IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dieufort St. Fleur,                 :
                                    :
                         Petitioner :
                                    :
                   v.               : No. 1222 C.D. 2016
                                    : Submitted: December 9, 2016
Workers’ Compensation Appeal        :
Board (Anvil International, Inc.),  :
                                    :
                         Respondent :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                      FILED: June 21, 2017

               Dieufort St. Fleur (Claimant) petitions for review of the order of the
Workers’ Compensation Appeal Board (Board) affirming the decision of a
workers’ compensation judge (WCJ) that granted the petition of Anvil
International, Inc. (Employer) to terminate Claimant’s compensation benefits
pursuant to the Pennsylvania Workers’ Compensation Act (Act).1 We affirm.
               On June 30, 2014, Claimant sustained an injury in the nature of a left
shoulder strain while using a hammer to break a fitting apart in the knock-off
position while in the course and scope of his employment with Employer.
Employer accepted Claimant’s work-related injury through a medical-only Notice


      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2708.
of Compensation Payable (NCP). On February 4, 2015, Claimant’s employment
was terminated based on his refusal to perform the duties of a sorting position.
             On March 16, 2015, Claimant filed a petition for reinstatement and
review of his compensation benefits and for review of his medical treatment.
Claimant sought the reinstatement of benefits as of January 16, 2015, and an
update to the description of his work-related injury to include right elbow lateral
epicondylitis. Employer filed an answer denying all of the material allegations.
             On August 25, 2015, Employer filed a petition to terminate
Claimant’s benefits as of August 3, 2015, based upon the opinion of Randall Culp,
M.D., a board certified orthopedic and hand surgeon, that Claimant had full
recovery from his work-related injury. Claimant filed an answer denying all of the
material allegations. The petitions were consolidated for disposition by the WCJ.
             Claimant testified regarding the occurrence of his work-related injury
and stated that he still has left shoulder and right elbow pain although he is not
currently treating with a doctor. He stated that he has only treated with Dr.
Baublitz and had surgery on his left shoulder on September 5, 2014. He testified
that he was out of work from September 5 through November 21, 2014, and
received compensation benefits during that period. Claimant stated that he was
examined by John Perry, M.D., a board certified orthopedic surgeon, but denied
that Dr. Baublitz released him to full duty work without restrictions as of February
5, 2015, or that Dr. Perry released him to work with a 40-pound weight restriction.
             Claimant also testified regarding the circumstances underlying his
separation from employment. He stated that he was given a work restriction on
January 8, 2015, but that Charles Chudzik, Employer’s second shift supervisor,
assigned him to both a grinding position and the knock-off position. He testified


                                         2
that he told Chudzik that he could complete the grinding job, but not the knock-off
job, and that he was later suspended. Claimant stated that he did not call Ron
Pryor, Employer’s human resources manager, as instructed, but that he was kicked
out of Pryor’s office after trying to speak with Pryor in person. He testified that he
was ultimately fired during a meeting with Pryor and his union steward, Joe Thode.
The WCJ rejected Claimant’s testimony as not credible because his testimony
regarding his work assignment and termination “does not align with the credible
testimony of [Employer’s] fact witnesses, nor does it correspond to the testimony
provided by Claimant’s witness, Meriguez Cassy.” WCJ Decision at 12.
               Meriguez Cassy testified that he does not know Claimant personally
and only knows him from church. He testified that he previously worked for
Employer and was with Claimant as he drove to a doctor’s appointment on January
27, 2015. Cassy stated that he overheard Claimant’s call to Pryor, accompanied
Claimant to obtain Claimant’s medical restriction, and that he was present at the
meeting with Claimant, Pryor, and the union representative to act as Claimant’s
interpreter.2 He testified that he tried to make an agreement at the meeting to
preserve Claimant’s employment. He stated that he was aware that Dr. Baublitz
thought that Claimant was fully recovered from his injuries. The WCJ rejected
Cassy’s testimony as not credible because his “testimony contradicts the testimony
of the Claimant [and] does not align with the credible testimony of [Employer’s]
fact witnesses. WCJ Decision at 12.
               Gary Greve, D.C., testified for Claimant, stating that he initially
treated Claimant in October 2015, when Claimant reported he was injured while
using a sledge hammer in a repetitive motion and complained of left shoulder pain.

      2
          Claimant’s first language is Creole. Reproduced Record (R.R.) at 10a.


                                                3
He found that Claimant showed signs of cervical spine, upper thoracic complaints,
right elbow pain and right wrist pain even though Claimant’s radio graphs showed
nothing to suggest any internal structure issues of the shoulder.         Dr. Greve
diagnosed Claimant with impingement syndrome secondary to postsurgical
scarring and complicated by the dyskinesia of the shoulder. He treated Claimant
with neck and spine adjustments and manipulations numerous times between
October 2015 and January 2016. He acknowledged that Claimant was released to
full duty work in February 2015, by Dr. Baublitz, and that he reviewed the report
of Dr. Perry noting that Claimant had no problem putting his shirt on after refusing
to move the shoulder, and admitted that Claimant’s complaints of pain were
subjective with no diagnostic support.       Although he believed that Claimant’s
shoulder had no structural defects, Dr. Greve felt that Claimant had a failed
surgical intervention due to Claimant’s complaints of pain. He acknowledged that
he did not see any MRIs or CT scans and had no diagnostic studies to show if
internal scarring was tethering adjacent tissues. Nevertheless, Dr. Greve still felt
that Claimant had postsurgical scarring causing impingement syndrome. The WCJ
rejected Dr. Greve’s testimony because his “opinions were based simply on the
Claimant’s own self reporting of pain, despite Dr. Greve’s admission that the
Claimant’s left shoulder was structurally sound.” WCJ Decision at 12.
             Dr. Perry testified for Claimant, stating that he examined Claimant on
May 4, 2015, and noted that Claimant refused to provide any active abduction in
his left shoulder, but could easily move the left shoulder when putting on a shirt at
the end of the examination.        He stated that Claimant reported tenderness
everywhere including his right elbow and refused to lift his arm to allow for
impingement testing. He diagnosed Claimant with a left shoulder strain and right


                                         4
elbow pain of uncertain cause. He thought that Claimant had an inconsistent
examination, would not move anything on examination, and had many subjective
complaints without support. He confirmed that his physical examination was
limited by Claimant’s refusal to move the shoulder and admitted that Dr. Baublitz
released Claimant to work without restrictions. He stated that he would not treat
Claimant at all for any lingering injuries. Nevertheless, Dr. Perry indicated that
Claimant was not fully recovered from the shoulder injury based on the subjective
complaints and imposed restrictions limiting lifting and carrying to 40 pounds.
The WCJ found Dr. Perry’s testimony not credible because “his own report notes
the inconsistent effort provided by Claimant.” WCJ Decision at 12.
            Chudzik testified for Employer, stating that he was tasked with
assigning Claimant a job within his restrictions and that he never assigned
Claimant to the knock-off position. He confirmed that he received Claimant’s
January 8, 2015 restrictions limiting Claimant to lifting 20 pounds and precluding
Claimant from the knock-off position with his right arm. He stated that, in light of
these restrictions, he assigned Claimant to the off-line sorting position that
Claimant has been trained for and had previously performed. Chudzik testified
that the sorting position could be performed with one-arm, but that Claimant
refused, indicating that he would not work in that position. He stated that, within
his presence, Thode spoke with Claimant and told Claimant that the sorting
position was within Claimant’s restrictions and that Claimant had to work in that
position. Chudzik testified that, nevertheless, Claimant said that he would not
perform the job and that Employer could fire him. He stated that Claimant was
ultimately suspended due to the refusal to perform the sorting position even though




                                         5
Claimant had worked in the grinding position and in the sorting position a week or
two prior to Chudzik’s request.
             Thode testified for Employer, stating that he is a foundry lead
employee and the union steward. He stated that he worked the second shift with
Claimant and spoke to Claimant in English. He stated that on January 15, 2015, he
was summoned because Claimant’s supervisor had placed Claimant in a line
sorting light duty position, but that Claimant refused the position. He testified that
he explained to Claimant that the supervisor needed Claimant in the position, but
Claimant indicated that he could not perform hard work. Thode stated that he
informed the supervisor and the union vice president after Claimant continually
refused the position. He testified that on January 16, 2015, Claimant again refused
to work in the sorting light duty position before and after the meeting with Pryor.
Thode indicated that he advised Claimant not to give up his job and to simply work
the light duty position, but that Claimant still refused.
             Pryor testified for Employer, stating that Chudzik informed him that
Claimant was given an assignment within his restrictions on January 15 th, but
refused the assignment and that Claimant again refused the position when offered
the following day. He stated that Claimant was then brought to his office with
Chudzik and Thode where they discussed the line sorting position and noted that it
was within Claimant’s restrictions because it is considered to be the lightest job on
the foundry side and can be performed with one hand.               He testified that,
nevertheless, Claimant refused the position. Pryor stated that Claimant appeared at
his office on January 27, 2015, and presented a doctor’s note that he could not
perform the knock-off position and that Claimant was given one more opportunity
to perform the sorting work, but still refused the position. He testified that, as a


                                           6
result, Claimant’s employment was terminated and that Claimant has not filed a
grievance regarding his termination. Pryor stated that Employer has a light duty
program for injured workers and identified the shop rules and regulations, which
provide that a single act of insubordination can result in termination.
             William Hertneky, Employer’s human resources generalist, testified
for Employer, stating that Employer requires an employee to gain English reading
proficiency because of a safety test that requires the ability to read and speak
English. He stated that he had multiple interactions with Claimant during which
they both spoke English. Hertneky testified that he was present at the January 27,
2015 meeting at which Claimant twice refused to perform the sorting position.
The WCJ accepted Chudzik’s, Thode’s, Pryor’s, and Hertneky’s testimony as
credible “to the extent that their testimony shows the Claimant was assigned to a
position within his work restrictions, refused the work assignment, and was
subsequently terminated after multiple offers.” WCJ Decision at 12.
             Dr. Culp testified for Employer, stating that he examined Claimant on
August 3, 2015, and a Creole interpreter was present throughout. He stated that
Claimant reported left shoulder pain from his work-related injury and the related
course of treatment. He testified that Claimant was initially released to work with
restriction, but ultimately released by Dr. Baublitz to full-time work in February
2015. Dr. Culp explained that he attempted to perform a full examination, but
Claimant refused to allow for an active examination of the left shoulder and
refused Dr. Culp’s attempts to test for impingement syndrome or to specifically
analyze the acromioclavicular joint. Although he examined Claimant’s left elbow
and left wrist, Claimant refused to allow him to complete a full left shoulder
examination. He observed that Claimant had no signs of atrophy in his left arm


                                          7
that would be found if Claimant could not use his left arm as Claimant asserted.
He stated that Claimant also provided an inconsistent effort on the Jamar grip
strength test.   Based on his examination and Claimant’s records, Dr. Culp
diagnosed Claimant with subjective complaints of left shoulder pain without
objective support. He found no evidence of a right elbow injury, or of right elbow
epicondylitis, because Claimant did not complain of a right elbow injury at the
time of examination. He opined that Claimant did not require further treatment for
his left shoulder, noting that Dr. Baublitz released Claimant to full duty, and did
not believe that Claimant required any work restrictions going forward. The WCJ
found Dr. Culp’s testimony “more credible than that of Dr. Greve and Dr. Perry
[because] Dr. Culp provided a full review of Claimant’s medical treatment records,
and his exam noted the Claimant’s refusal to cooperate.” WCJ Decision at 12.
             Based on the foregoing, the WCJ found that Claimant fully recovered
from his left shoulder injury, that the description of his injury should not be
amended, and that Claimant is not entitled to a reinstatement of his benefits. WCJ
Decision at 12. As a result, the WCJ concluded that Employer sustained its burden
of proof with respect to the termination of Claimant’s benefits as of August 3,
2015, through Dr. Culp’s competent and credible medical opinions; Claimant
failed to sustain his burden of proof with respect to his review petition as the
medical opinions of Dr. Culp are more competent and credible than those of Dr.
Greve and Dr. Perry; and Claimant failed to sustain his burden of proof with
respect to the reinstatement of his benefits. Id. at 12-143. Accordingly, the WCJ
granted Employer’s termination petition, terminated Claimant’s benefits effective
August 3, 2015, and denied and dismissed Claimant’s review and reinstatement
petitions.


                                        8
               Claimant appealed the WCJ’s decision to the Board, arguing that the
WCJ erred in granting Employer’s termination petition because no witness,
including Dr. Culp, testified that Claimant was fully recovered from his work-
related injury. In rejecting Claimant’s assertion, the Board stated:

                      Here, although Dr. Culp did not state specifically
               that Claimant had fully recovered from his work injury,
               he did testify that Claimant could return to work without
               restrictions, was in need of no further medical treatment
               and that there was no objective support for his subjective
               complaints. We believe this testimony was sufficient to
               warrant a termination of benefits. Therefore, we need not
               disturb the Decision granting [Employer’s] Termination
               Petition.
Board Opinion at 7. Accordingly, the Board affirmed the WCJ’s decision and
Claimant filed the instant petition for review.3

      3
          As we have explained:

               This Court’s scope of review is limited to determining whether
               there has been a violation of constitutional rights, errors of law
               committed, or a violation of appeal board procedures, and whether
               necessary findings of fact are supported by substantial evidence.
               “Substantial evidence” is such relevant evidence as a reasonable
               person might accept as adequate to support a conclusion. In
               performing a substantial evidence analysis, the evidence must be
               viewed in a light most favorable to the party who prevailed before
               the WCJ. In a substantial evidence analysis where both parties
               present evidence, it is immaterial that there is evidence in the
               record supporting a factual finding contrary to that made by the
               WCJ; rather, the pertinent inquiry is whether there is any evidence
               which supports the WCJ’s factual finding.

                                                ***
               [Additionally,] it is well settled that, in a workers' compensation
               proceeding, the WCJ is the ultimate finder of fact. As the fact
               finder, the WCJ is entitled to accept or reject the testimony of any
               witness, including a medical witness, in whole or in part.
(Footnote continued on next page…)
                                                9
             Claimant argues that the Board erred in affirming the WCJ’s decision
terminating his benefits because the WCJ did not apply the correct burden of proof
and Employer’s expert, Dr. Culp, never testified that Claimant was fully recovered
from his work-related injury so there is no substantial competent evidence
supporting the decision. We disagree.
             Under Section 413 of the Act, 77 P.S. §772, a WCJ may modify,
reinstate, suspend, or terminate compensation benefits on proof that the disability
of the claimant has increased, decreased, recurred, or has temporarily or
permanently ceased.        Broughton v. Workers’ Compensation Appeal Board
(Disposal Corporation of America), 709 A.2d 443, 445 (Pa. Cmwlth.), appeal
denied, 727 A.2d 133 (Pa. 1998). To sustain its burden of proof with respect to a
termination petition where a claimant continues to complain of pain, an employer
must provide unequivocal expert medical testimony that, within a reasonable
degree of medical certainty, the claimant has fully recovered and can return to
work without restrictions, and that there are no objective medical findings that
either substantiate the claimant’s complaint of pain or connect it to the work-
related injury. Thompson v. Workers’ Compensation Appeal Board (Sacred Heart
Medical Center), 720 A.2d 1074, 1077 (Pa. Cmwlth. 1998) (quoting Udvari v.


(continued…)

             Questions of credibility and the resolution of conflicting testimony
             are within the exclusive province of the fact finder. Thus,
             determinations as to witness credibility and evidentiary weight are
             within the exclusive province of the WCJ and are not subject to
             appellate review

Washington v. Workers’ Compensation Appeal Board (Pennsylvania State Police), 11 A.3d 48,
54-55 n.4, 57 n.6 (Pa. Cmwlth. 2011) (citations omitted).


                                             10
Workmen’s Compensation Appeal Board (USAir), 705 A.2d 1290, 1293 (Pa.
1997)).
             Regarding the requirement that the medical expert opine that the
claimant has “fully recovered,” we noted in Thompson that “the failure of the
employer’s expert to employ these ‘magic words’ is not fatal to the employer’s
claim. Instead, the expert testimony must be reviewed in its entirety to determine
whether the conclusions reached are sufficient to warrant [the] termination of
benefits.” Thompson, 720 A.2d at 1077 (citation omitted). We again referred to
the Supreme Court’s opinion in Udvari, 705 A.2d at 1293 n.3, noting that it is
“sufficient that [the] physician testified to releasing [the] claimant to work without
restrictions because [the] work-related injury was resolved.” Thompson, 720 A.2d
at 1077.
             In Broughton, we concluded that the expert medical testimony was
sufficient to support an employer’s termination petition even where the testifying
medical expert only opined regarding:         his review of the claimant’s medical
records and examination of the claimant; his opinion that the examination resulted
in negative findings relating to the claimant’s work-related injuries; his admission
that previous tests revealed a bulge at the claimant’s discs, but that he found no
objective evidence of herniation or other neural compromise; and his opinion that
the claimant was capable of returning to his pre-injury employment as a garbage
truck driver without restriction. Broughton, 709 A.2d at 444. Even though the
medical expert made no comments at all about the extent of the claimant’s
recovery, we held that “[a] medical opinion that, as here, is unequivocally rendered
is sufficient without resort to ‘magic words’ such as ‘fully recovered.’” Id. at 446.




                                         11
                Contrary to Claimant’s assertion herein, Dr. Culp’s testimony in the
instant matter provides similar qualitative content to support the termination of his
compensation benefits.4 Dr. Culp referenced his review of Claimant’s records, he


      4
          In relevant part, Dr. Culp testified as follows:

                Q.      And what did you learn in your physical examination?
                A.      Well, I learned the following. One, I learned that
                [Claimant’s] neurological examination was normal. I learned that
                his right shoulder motion demonstrated 160 degrees of abduction
                and forward flexion, which could be considered normal for him.
                However, he had very little active range of motion of the left
                shoulder and essentially refused for me to examine it.

                Q.      Now, when you say “refused,” what do you mean by that?
                A.      It means that when I asked – for example, if I’m going to
                examine a shoulder I like to do a rotator cuff test. I like to test his
                rotator cuff against resistance. He wouldn’t do it. I like to test for
                an impingement syndrome, since the surgery that he had done was
                essentially for impingement syndrome. He wouldn’t let me do an
                impingement test. I finally asked him where it hurt and he pointed
                to his acromioclavicular joint. I couldn’t really find anything
                wrong with his acromioclavicular joint.

                                                 ***

                Q.      [W]as a translator there during your examination?
                A.      Yes, yes. He speaks Creole, and I specifically remember
                that because I don’t see that many IMEs where there is a Creole
                translator present.

                Q.      [W]hat else did you learn in your examination?
                A.      I couldn’t find any atrophy in any of the musculature of the
                upper extremity. I thought if the patient truly could not use his left
                arm for anything, as he stated in the history, I should see some
                atrophy in the upper extremity. I saw none. As a matter of fact,
                his circumference measurements of his forearm were normal for a
                right-handed individual.

(Footnote continued on next page…)
                                                  12
(continued…)

                  There was a large discrepancy between active and passive
           range of motion of the shoulder, of the elbow, of his left wrist even
           where there was no injuries identified. Those are what I call
           nonatomic [sic] findings.

                   I also did a grip strength test using a machine called the
           Jamar dynamometer. This is mechanically designed to look at
           various settings. When patients are giving their best effort, the
           middle setting should be the highest number, regardless of your
           diagnosis or pain levels. And the results were as follows. On the
           right side, setting one, 25, setting three, 40, and setting five, 20
           pounds. On the left side setting one, 10, setting three, 10, setting
           five, 10.

                   The significance of this test, on the right side we see a bell
           shaped curve. He is giving us effort. On the left side we see a flat
           line curve, which means he is not giving his best effort, so that is
           not his real grip strength. He is not giving us his best effort. Also,
           it doesn’t make any sense that he would have such a profound loss
           of grip strength in the left side for a shoulder problem. His
           shoulder problem should not affect his grip strength whatsoever.

           Q.      Having performed a physical examination of the Claimant,
           having reviewed his medical records, what was your diagnosis first
           regarding the Claimant’s left shoulder?
           A.      My impression on this date was left shoulder pain. And
           what I meant by that was I didn’t have objective support for his
           subjective complaints, which was left shoulder pain.

           Q.       Do you believe the Claimant required any further treatment
           for his left shoulder?
           A.       I do not. And the reason is as follows. As I looked through
           his medical records, through other treating physicians, including
           Dr. Baublitz, the surgeon, they also noted symptom magnification,
           for example, in the July of 2014 records. They also noted much
           better range of motion in terms of physical therapy than I did.

                   I, therefore, felt that the patient was not giving me best
           effort and I could not find anything biologically wrong.
(Footnote continued on next page…)
                                            13
examined Claimant, he recognized and explained his reasons for concluding that
Claimant had recovered from his work-related injury based upon his objective
findings on examination and review of the records, and he also testified that, in his
opinion, he would release Claimant to work without restrictions. As a result,

(continued…)

              Q.     In terms of the Claimant’s right elbow, do you have a
              diagnosis regarding the Claimant’s right elbow?
              A.     Well, I don’t in the sense that there w[ere] no right elbow
              complaints despite the fact that I asked him about his right elbow
              because it was one of the questions that was brought up during the
              review of the records. So, in [the] examination of his right elbow
              he had a normal range of motion and no complaints. So, again, his
              impression, if I had had any complaints, would be right elbow
              pain.

              Q.       Did you ever think the Claimant required any type of work
              restrictions going forward?
              A.       No.

              Q.      [W]hat sort of complaints would one make with an elbow
              epicondylitis?
              A.      First of all, you would complain of right elbow pain. When
              asked where the pain is located, the patient would point to the
              outside of the elbow. The patient’s pain would be made worse by
              resistive wrist extension. Those are the classic findings.

              Q.     [D]id you perform an analysis of the Claimant’s right wrist
              in terms of extension?
              A.     Yes, I did, and the patient did not express any pain in his
              elbow during that exam.

              Q.      Doctor, have all the opinions you have offered here, have
              they all been given within a reasonable degree of medical
              certainty?
              A.      Yes.

R.R. at 63a-65a.


                                             14
Employer presented substantial competent evidence to meet its burden of proof to
support the WCJ’s decision granting the termination of Claimant’s compensation
benefits and the Board did not err in affirming that decision.5
              Finally, Claimant’s contention that Dr. Culp’s testimony was not
competent to support the termination of benefits because he did not review Dr.
Greve’s records is without merit. A medical expert’s opinion is not rendered
incompetent unless it is based solely on inaccurate information.                     American
Contracting Enterprises, Inc. v. Workers’ Compensation Appeal Board (Hurley),
789 A.2d 391, 396 (Pa. Cmwlth. 2001). “The fact that a medical expert does not
have all of a claimant’s medical records goes to the weight given the expert’s
testimony, not its competency.” Marriott Corporation v. Workers’ Compensation
Appeal Board (Knechtel), 837 A.2d 623, 631 n.10 (Pa. Cmwlth. 2003) (citation
omitted).6

       5
          We also reject Claimant’s averment that the surgery altering the anatomy of his
shoulder precluded the termination of his compensation benefits. See, e.g., Wagner v. Workers’
Compensation Appeal Board (O’Malley Wood Products, Inc.), 805 A.2d 683, 685 (Pa. Cmwlth.
2002), appeal denied, 821 A.2d 589 (Pa. 2003) (holding that the evidence supported a finding
that a claimant was fully recovered from a work-related injury even though his L4 and L5
vertebrae were fused because the evidence showed that the claimant had full, uncompromised
motion in his back); Connor v. Workmen’s Compensation Appeal Board (Super Sucker, Inc.),
624 A.2d 757, 758 (Pa. Cmwlth.), appeal denied, 636 A.2d 635 (Pa. 1993) (holding that a loss of
muscle mass of the claimant’s thigh as a result of the work-related injury does not preclude the
termination of benefits because the claimant was “functionally” the same as before the injury).

       6
         To the extent that Claimant argues that the WCJ’s decision is not reasoned based on Dr.
Culp’s failure to review Dr. Greve’s records, this claim is also meritless. Section 422(a) of the
Act, 77 P.S. §834, mandates a WCJ’s decision provides findings of fact and conclusions of law.
In addition, the decision must specify the evidence relied upon, and explain the reasons for
accepting it. Importantly, when conflicting evidence is presented, the Act requires the WCJ to
adequately explain his reasons for rejecting or discrediting competent evidence. Id. A decision
is “reasoned” under the Act if it allows for adequate appellate review by this Court. Daniels v.
Workers’ Compensation Appeal Board (Tristate Transport), 828 A.2d 1043, 1052 (Pa. 2003). In
(Footnote continued on next page…)
                                               15
              Accordingly, the Board’s order is affirmed.




                                            MICHAEL H. WOJCIK, Judge




(continued…)

Dorsey v. Workers’ Compensation Appeal Board (Crossing Construction Co.), 893 A.2d 191,
195 (Pa. Cmwlth. 2006), appeal denied, 916 A.2d 635 (Pa. 2007), this Court declined to “dissect
and analyze” the WCJ's stated reasons for credibility determinations. We likewise will not
accede to Claimant’s request in this regard in this appeal. The fact that Dr. Culp did not review
Dr. Greve’s records, which did not exist at the time of his examination of Claimant, does not
render his testimony incompetent to support the termination of Claimant’s compensation benefits
or the WCJ’s decision unreasoned.


                                               16
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dieufort St. Fleur,                 :
                                    :
                         Petitioner :
                                    :
                   v.               : No. 1222 C.D. 2016
                                    :
Workers’ Compensation Appeal        :
Board (Anvil International, Inc.),  :
                                    :
                         Respondent :



                                 ORDER


             AND NOW, this 21st day of June, 2017, the order of the Workers’
Compensation Appeal Board dated June 28, 2016, at No. A16-0254 is
AFFIRMED.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge